—In a claim to recover damages for breach of contract, the claimant appeals from an order of the Court of Claims (Collins, J.), dated August 17, 2001, which granted the motion of the defendant State of New York for summary judgment dismissing the claim on the ground that the claimant failed to serve a verified claim upon the New York State Department of Transportation within 40 days of the mailing of final payment.
Ordered that the order is affirmed, with costs.
The claimant’s acceptance of final payment constituted a release of all claims pursuant to the terms of the parties’ contract.
The claimant does not fall within the savings provision of State Finance Law § 145, which requires service of a verified statement of the claim upon the “public body concerned,” since the claim was not served upon the New York State Department of Transportation. The claimant’s service of the claim upon the Attorney General on behalf of the State did not satisfy that requirement (see Fosco Fabricators v State of New York, 94 AD2d 667; Mem of Off of Gen Servs, L 1970, ch 513, 1970 Legis Ann, at 210).
*376The claimant’s remaining contentions are without merit. Ritter, J.P., Feuerstein, Goldstein and Cozier, JJ., concur.